Citation Nr: 0302965	
Decision Date: 02/19/03    Archive Date: 03/05/03

DOCKET NO.  99-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1967 to March 1969.

This appeal arises from a December 1997 rating action that 
denied service connection for PTSD.  A Notice of Disagreement 
(NOD) was received in December 1998, and a Statement of the 
Case (SOC) was issued in February 1999.  Received in April 
1999 was a Substantive Appeal, wherein the veteran requested 
a Board of Veterans' Appeals (Board) videoconference hearing.  
By letters of May 1999, the RO notified the veteran and his 
representatives of a Board videoconference hearing that had 
been scheduled for him at the RO for a date in July.  The 
veteran failed to report for the hearing.  

In August 2000, the Board remanded the issue of service 
connection for PTSD to the RO for further development.  A 
Supplemental SOC (SSOC), reflecting the continued denial of 
the claim, was issued in October 2002.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent 
possible, been accomplished.  

2.	The veteran has a diagnosis of PTSD among other possible 
psychiatric diagnoses.  

3.	The veteran did not engage in combat with the enemy in 
service.

4.	While the veteran has alleged experiencing fears and 
feelings of guilt associated with certain aspects of his 
Vietnam service, and has vaguely referred to trauma 
associated with a car accident in service, he has not 
identified and provided sufficient information or evidence 
about any specific in-service stressful event that, 
allegedly, has resulted in PTSD.  

CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has, to 
the extent possible, been accomplished.

In the December 1997 rating action, the February 1999 SOC, 
the August 2000 Board remand, the October 2002 SSOC, and the 
July 1997 and February and May 2001 letters from the RO, the 
veteran and his representative were variously notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed to 
support his claim, and been provided ample opportunity to 
submit information and evidence.  Additionally, the Board 
notes that in the aforementioned documents, the RO and the 
Board variously and specifically informed the veteran of the 
VCAA and the implementing VA regulations; what the evidence 
had to show to establish entitlement to the benefit he 
sought; what information or evidence the VA still needed from 
the veteran; what evidence the VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from the VA in 
connection with his appeal; and that the VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, if he gave the VA 
enough information about such records so that the VA could 
request them from the person or agency that had them.  The 
above-referenced correspondence also notified the veteran 
that the VA needed him to furnish the name and address of any 
medical provider, the time frame covered by the records, and 
the condition for which he was treated, and that the VA would 
request such records on his behalf if he signed a release 
authorizing the VA to request them.  The veteran has been 
variously notified by the RO that he could help with his 
claim by informing the VA of any additional information or 
evidence that he wanted the VA to try to obtain or verify for 
him, including details concerning specifics of all stressful 
events he allegedly experienced in service, and submitting 
statements from former service comrades or other persons who 
could corroborate his claimed stressful experiences; where to 
send additional evidence or information concerning his 
appeal; and where he could request assistance if needed. 
Accordingly, the Board finds that the statutory and 
regulatory requirement that the VA notify the claimant of  
what evidence, if any, will be obtained by the claimant and 
what evidence, if any, will be retrieved by the VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished to the extent possible.  The RO, both on its own 
initiative and pursuant to the Board remand, has made 
thorough efforts to assist the veteran in attempting to 
obtain evidence necessary to substantiate his claim.  
Numerous VA and private medical records, as well as all 
available service medical, personnel and administrative 
records have been obtained by the RO and associated with the 
claims file.  The veteran was afforded an opportunity to 
testify at a Board videoconference hearing in an attempt to 
solicit more specific information and other evidence to help 
determine and corroborate his alleged in-service stressful 
experiences, and thus substantiate his claim, but he failed 
to report for the hearing.  Significantly, the veteran has 
not identified, and the claims file does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained. 

Under these circumstances, the Board finds that, adjudication 
of the claim for service connection for PTSD, at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

I.  Background

The service medical records are negative for findings or 
diagnoses of any acquired psychiatric disorder.  A passive-
aggressive personality was diagnosed during hospitalization 
in January and February 1969.   

The veteran's U.S. Navy service discharge report reflects 
that he served aboard the U.S.S. Taluga (AO 62), and had one 
year three months of foreign and/or sea service.  His 
military occupational specialty (MOS) was related to marine 
mechanics, and he received the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  The service medical, personnel, and administrative 
records contain no evidence that he engaged in combat with 
the enemy in Vietnam, or that he received any award or 
citation that indicates that he engaged in such combat.

In June 2001, the veteran submitted a statement purporting to 
be a ship's history of the U.S.S. Taluga that he reportedly 
obtained from the Internet.  The document describes the 
Taluga's alleged series of wartime deployments with the U.S. 
Navy's 7th Fleet in or near a combat zone in Vietnam.  From 
1965 to 1971, the Taluga deployed to the western Pacific six 
times, and on each occasion reportedly saw service in the war 
zone along the Vietnam coast replenishing units of the 7th 
Fleet operating off the coast.  She fueled larger units as 
they supported large carriers conducting strikes inland, and 
offered support to smaller units engaged in Operation Market 
Time (the interdiction of enemy North Vietnamese coastal 
logistics and infiltration).  Only once did she depart from 
her schedule of western Pacific deployments alternated with 
west coast operations and yard overhauls.  That occurred in 
1970, when she sailed to Australia and New Zealand to join in 
LONGEX-70 (an annual New Zealand maritime exercise).  The 
Taluga reportedly earned twelve battle stars during the 
Vietnam war.

Received in May 1974 was a poor-quality and partially-
illegible copy of a hospital emergency room record that 
appears to reflect a report of treatment following a car 
accident while he was still in service in the late 1960's.  
The report indicates treatment for low back pain, and was 
negative for complaints, findings, or diagnoses of PTSD.

Post service, a June 1974 VA examination report, August 1995 
medical records of J. Moseley, M.D., a February 1997 
examination report by K. Rawal, M.D., and March 1997 records 
from the Wake Medical Center are all negative for complaints, 
findings, or diagnoses of PTSD.

On May 1997 evaluation for PTSD, a VA psychologist noted the 
veteran's history of military service aboard ships that went 
in and out of Vietnam transporting ammunition and aviation 
fuel, and moderate combat exposure in Vietnam.  As traumatic 
"events" that continued to cause him distress, the veteran 
reported feeling fear and helplessness that the ship aboard 
which he was serving would be struck by enemy fire and 
explode because of the aviation fuel it carried.  He feared 
that his ship was a target because it had its own escort 
ships and destroyers.  He reportedly felt remorse and guilt 
associated with the fire and destruction his own ship caused, 
to include the alleged death of women and children.  The 
veteran also reported as a trauma a 1968 car accident that 
caused him to be hospitalized for a month, and a post-service 
1988 civilian trauma wherein he was knocked unconscious when 
a boat in which he was fishing was struck by lightning.  With 
consideration of the latter stressful events, the examiner 
concluded that the veteran met the diagnostic criteria for 
PTSD, a major depressive disorder in partial remission, 
cannabis dependence, and alcohol dependence.

Outpatient records of D. Reece, M.D., from 1996 to 1998 noted 
complaints including depression, PTSD, and alcoholism in 
October 1997, and assessments including depression in July 
1998. 

Of record are four statements submitted on the veteran's 
behalf, from two friends and two ex-wives of the veteran 
dated in April, May, August, and November 1998.  These 
generally referred to the veteran's psychiatric symptoms and 
how they impaired him socially and industrially.  

June 2001 VA outpatient records noted histories including 
PTSD and alcohol and cannabis abuse.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. § 1110.  Such a determination requires 
a finding of a current disability that is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the veteran has alleged, as the basis for 
his PTSD, feelings of fear and helplessness that the ship 
aboard which he was serving would be struck by enemy fire and 
explode because of the aviation fuel it carried, and fear 
that his ship was a target because it had its own escort 
ships and destroyers.  He reportedly felt remorse and guilt 
associated with the fire and destruction his own ship caused, 
to include the alleged death of women and children.  More 
recently, he vaguely referred to trauma associated with a car 
accident in service in 1969.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  [Parenthetically, the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As, in this regard, the current 
version of 3.304(f) with respect to the three regulatory 
criteria-requiring only a diagnosis rendered in accordance 
with 38 C.F.R. § 4.125(a), which incorporates the provisions 
of the 4th Edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV)-is more favorable to the 
veteran, it must be considered in the adjudication of his 
claim.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 
1 Vet. App. at 312-13.  A more recent amendment to 38 C.F.R. 
§ 3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, 
does not change the three criteria noted above, and is 
inapplicable to the claim on appeal.  See 67 Fed. Reg. 10330-
10332 (March 7, 2002).] 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  The United States 
Court of Appeals for Veteran's Claims (Court) has held that 
the VA must make a specific finding as to whether the veteran 
engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation 
in combat, a determination that is to be made on a case-by-
case basis, requires that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and a claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed in-service stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
consistent with the circumstances, conditions, or hardships 
of service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki,    6 Vet. App. at 98.  
If, however, the VA determines either that a veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat-related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

In this case, the evidence does not show that the veteran 
engaged in combat with the enemy during his service in 
Vietnam.  DD Form 214N (his report of service discharge) as 
well as his administrative and personnel records reflect that 
his MOS in service was related to marine mechanics.  Although 
he received various medals, enumerated above, there is no 
evidence that he received any award or citation specifically 
indicative of combat service.  His service personnel and 
administrative records do not otherwise establish evidence of 
combat with the enemy in service.  The Board also points out 
that service in a combat zone does not, without more, 
establish that the claimant served in combat.  See Wood v. 
Derwinski, 1 Vet. App 190, 193 (1991).  Under these 
circumstances, corroboration of the occurrence of the 
veteran's claimed in-service stressful experience(s) is 
necessary.  

In this case, however (and, notwithstanding any diagnosis of 
PTSD of record), there is no corroboration of, and the 
veteran has not provided sufficient information to 
corroborate the occurrence of, his alleged car accident in 
service-which, as indicated above, he has only more 
recently, and rather vaguely, been referred to in connection 
with medical treatment or evaluation.  Furthermore, he has 
not identified any other in-service stressful event that has 
been corroborated, or is capable of corroboration.  

As indicated above, the veteran has described fears that the 
U.S.S. Taluga would be struck by enemy fire and explode 
because of the aviation fuel it carried, as well as feelings 
of remorse and guilt associated with the fire and destruction 
his own ship caused, to include the alleged death of women 
and children.  Such appear to be the principle basis for the 
veteran's claim for PTSD.  However, the feelings and fears 
that the veteran has expressed as associated with his 
military experiences cannot constitute a stressor within the 
meaning of 38 C.F.R. § 3.304(f).  That regulation establishes 
that an essential criterion for PTSD is that there is 
credible evidence that the alleged stressor occurred.  Hence, 
the veteran must allege some specific in-service stressful 
experience (an event) that is capable of being corroborated, 
and either provide objective evidence to corroborate the 
ocurrence of such experience, or sufficient information to 
permit the VA to attempt to independently corroborate the 
occurrence of such experience.  He has not done so in this 
case, despite the RO's attempts, both on its own initiative 
and pursuant to the Board's remand to obtain specific 
information from him about his in-service stressful 
experiences-for example, information concerning a specific 
in-service event involving the death of women and children, 
about which he has alleged feeling "guilt" and "remorse," 
or details surrounding the recently-alleged car accident.  He 
also failed to report for a Board hearing which could have 
yielded more specific information and/or evidence as to what 
he experienced in service.  

Given the veteran's failure to cooperate in VA attempts to 
procure information and evidence to support his claim, the 
Board finds that no further duty by the VA is owed him.  In 
this regard, the Board emphasizes that the duty to assist is 
not always a one-way street; if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood, 1 Vet. App. at 193.  

Thus, notwithstanding any diagnosis of PTSD in the record, in 
the absence of information or evidence concerning a specific 
in-service event that was particularly distressing to the 
veteran that has resulted in PTSD, the criteria for service 
connection for PTSD cannot be met.  Accordingly, the claim 
for service connection for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990). 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

